UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 10, 2013 Burlington Coat Factory Investments Holdings, Inc. (Exact Name of Registrant As Specified In Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-137916-110 (Commission File Number) 20-4663833 (IRS Employer Identification No.) 1830 Route 130 North Burlington, New Jersey08016 (Address of Principal Executive Offices, including Zip Code) (609) 387-7800 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements with Certain Officers On April 10, 2013, Jay Margolis provided written notice of his decision to resign as a director of Burlington Holdings, Inc., Burlington Coat Factory Investments Holdings, Inc. and Burlington Coat Factory Warehouse Corporation, such resignation to be effective immediately. SIGNATURE Pursuant to the requirements ofthe Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. /s/ Robert L. LaPenta, Jr. Robert L. LaPenta, Jr. Vice President and Treasurer Date: April16, 2013
